Roan, J.
By the express terms of the statute, section 5858 of"the Civil Code is to be strictly construed, and no exceptions to the competency of witnesses are to be allowed save such as are set forth in that section. Civil Code, § 5859. Paragraph 4 of section-5858 provides that “a person interested in the result of the suit” is not competent to testify “if as a party to the cause he would for any cause be incompetent.” The interest referred to in this paragraph is a legal or pecuniary interest in the result of the suit. Mere personal interest such as that entertained by a near relative of the party does not disqualify the witness. Blount v. Beall, 95 Ga. 182 (2), 188 (22 S. E. 52); Jackson v. Gallagher, 128 Ga. 321 (57 S. E. 750). See, also, Hall v. Hilley, 139 Ga. 13 (76 S. E. 566). It follows that in, a suit brought by an administrator for the recovery of property in the possession of the defendant, the wife of the defendant is not incompetent to testify to an alleged transaction between the defendant and the decedent, by the terms of which the defendant acquired title to the property in dispute.

Judgment reversed.


Pottle, J., disqualified.